                                                                       Case 4:19-cv-01424-YGR Document 202 Filed 11/20/20 Page 1 of 4



                                                               1   TIMOTHY J. CARLSTEDT (STATE BAR NO. 168855)
                                                                   HUNTON ANDREWS KURTH LLP
                                                               2
                                                                   50 California Street, Suite 1700
                                                               3   San Francisco, California 94111
                                                               4   Telephone: (415) 975-3700
                                                                   Facsimile: (415) 975-3701
                                                               5
                                                               6   EDWARD T. COLBERT (STATE BAR NO. DC-206425)
                                                                   ERIK C. KANE (STATE BAR NO. DC-495156)
                                                               7   WILLIAM M. MERONE (State Bar No. DC-458104)
                                                               8   ARMIN GHIAM (State Bar No. DC-219290)
                                                                   HUNTON ANDREWS KURTH LLP
                                                               9   2200 Pennsylvania Avenue, N.W.
                                                              10   Washington, D.C. 20037
                                                                   Tel.: (202) 955-1500
                                                              11   Fax: (202) 778-2201
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                                   Counsel for Defendant and Counterclaim-Plaintiff,
                                                              13   Constellation Brands U.S. Operations, Inc.
                                                              14
                                                                                         UNITED STATES DISTRICT COURT
                                                              15
                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                              16
                                                              17   THE VINEYARD HOUSE, LLC,
                                                                   a California limited liability company,
                                                              18
                                                                                                              CASE NOS.: 4:19-cv-01424-YGR
                                                              19                Plaintiff and Counterclaim-              4:20-cv-00238-YGR
                                                                                Defendant,
                                                              20
                                                                                                              DEFENDANT CONSTELLATION
                                                              21         v.                                   BRANDS U.S. OPERATIONS, INC.’S
                                                                                                              ADMINISTRATIVE MOTION TO
                                                              22
                                                                   CONSTELLATION BRANDS U.S.                  FILE UNDER SEAL
                                                              23   OPERATIONS, INC.,
                                                                   a New York corporation,                    [Declaration of Armin Ghiam and
                                                              24                                              [Proposed] Order filed concurrently
                                                              25                Defendant and                 herewith]
                                                                                Counterclaim-Plaintiff.
                                                              26
                                                              27
                                                              28


                                                                                     ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                       Case 4:19-cv-01424-YGR Document 202 Filed 11/20/20 Page 2 of 4



                                                               1         TO PLAINTIFF AND ITS ATTORNEY OF RECORD:
                                                               2         PLEASE TAKE NOTICE that Defendant Constellation Brands U.S.
                                                               3   Operations, Inc. (“Constellation” or “Defendant”) will, and hereby does, move this
                                                               4   Court for emergency administrative relief under Local Rule 79-5.         Specifically,
                                                               5   Constellation seeks to file under seal the parties’ Stipulation Regarding Presentation
                                                               6   of Trial Evidence, which contains financial information that should be protected from
                                                               7   public disclosure. This motion is based upon this Notice of Motion and Motion, the
                                                               8   accompanying Memorandum of Points and Authorities, the Declaration of Armin
                                                               9   Ghiam filed concurrently herewith, and on such other evidence and argument that may
                                                              10   be presented to the Court.
                                                              11
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12   DATED: November 20, 2020                      HUNTON ANDREWS KURTH LLP
                              San Francisco, CA 94111




                                                              13
                                                              14
                                                                                                                 By: /s/ Erik Kane
                                                              15
                                                                                                                     Erik Kane
                                                              16                                                    Attorney for Defendant
                                                              17                                                    CONSTELLATION BRANDS
                                                                                                                    U.S. OPERATIONS INC.
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                             1
                                                                                     ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                          Case 4:19-cv-01424-YGR Document 202 Filed 11/20/20 Page 3 of 4



                                                               1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                               2   I.      INTRODUCTION
                                                               3           Pursuant to Civil Local Rules 79-5 and 7-11, Constellation respectfully requests
                                                               4   leave to file under seal the parties’ Stipulation Regarding Presentation of Trial
                                                               5   Evidence, which contains financial information that should be shielded from public
                                                               6   disclosure.
                                                               7   II.     STATEMENT OF ISSUES TO BE DECIDED [L.R. 7-4(A)(3)]
                                                               8           1.     Whether Constellation can file the parties’ Stipulation Regarding
                                                               9   Presentation of Trial Evidence under seal, subject to limited redactions for financial
                                                              10   information.
                                                              11   III.    ARGUMENT
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12           The federal common law right to inspect and copy public records and
                              San Francisco, CA 94111




                                                              13   documents extends to materials submitted in connection with a resolution of a dispute
                                                              14   on the merits, whether by trial or summary judgment. See Nixon v. Warner Commc’ns,
                                                              15   Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978); Kamakana v. City and
                                                              16   County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). However, this right is not
                                                              17   absolute, and can be overcome if compelling reasons supported by specific factual
                                                              18   findings outweigh the general history of access and the public policies favoring
                                                              19   disclosure. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir.2010) (quoting
                                                              20   Kamakana, 447 F.3d at 1178-79); see also San Jose Mercury News, Inc. v. U.S. Dist.
                                                              21   Court, 187 F.3d 1096, 1101 (9th Cir. 1999).
                                                              22           Constellation submits the parties’ Stipulation Regarding Presentation of Trial
                                                              23   Evidence. The document includes highly confidential sales and revenue information
                                                              24   pertaining to Constellation’s profits on the sales of wine labeled as TO KALON or TO
                                                              25   KALON VINEYARD. Disclosure of this financial information to competitors would
                                                              26   be severely detrimental to Constellation. For example, this information would tend to
                                                              27   reveal growth or contraction of Constellation’s market share, which in turn could be
                                                              28   used by Constellation’s competitors to set their own competing business strategy.

                                                                                                               1
                                                                                      ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                         Case 4:19-cv-01424-YGR Document 202 Filed 11/20/20 Page 4 of 4



                                                               1           Constellation has thus shown compelling reasons that outweigh the public’s
                                                               2   interest in disclosure. See Bauer Bros. LLC v. Nike, Inc., No. 09CV500-WQH-BGS,
                                                               3   2012 WL 1899838, at *4 (S.D. Cal. May 24, 2012) (S.D. Cal. May 24, 2012) (order)
                                                               4   (sealing confidential financial information, including “promotional costs,”
                                                               5   “advertising strategies,” and “business data” under the “compelling reason” standard);
                                                               6   AFL Telecommunications LLC v. SurplusEQ.com Inc., 946 F. Supp. 2d 928, 947 (D.
                                                               7   Ariz. 2013) (noting that harm to competitive standing because of disclosure of insider
                                                               8   financial information provides compelling reason to seal such documents). Indeed,
                                                               9   the redactions made to the public filings are very minimal and preserve the public’s
                                                              10   ability to access these documents.
                                                              11   IV.     CONCLUSION
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12           For the reasons above and in the Declaration of Armin Ghiam, Constellation
                              San Francisco, CA 94111




                                                              13   requests that the Court grant leave to file under seal the parties’ Stipulation Regarding
                                                              14   Presentation of Trial Evidence.
                                                              15
                                                              16   DATED: November 20, 2020                        HUNTON ANDREWS KURTH LLP
                                                              17
                                                              18
                                                                                                                   By: /s/ Erik Kane
                                                              19
                                                                                                                       Erik Kane
                                                              20                                                      Attorney for Defendant
                                                              21                                                      CONSTELLATION BRANDS
                                                                                                                      U.S. OPERATIONS INC.
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                               2
                                                                   116399.0000008 EMF_US 82790452v1
                                                                                            ADMINISTRATIVE MOTION TO FILE UNDER SEAL
